              Case 10-11255-CSS       Doc 4488          Filed 09/08/20   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                    )
In re:                              )                   Chapter 11
                                    )
                                    )                   Case No. 10-11255 (CSS)
SS BODY ARMOR I , INC. (F/K/A POINT )
BLANKS SOLUTIONS, INC.), et al.,    )                   Jointly Administered
                                    )
                       Debtors.     )
                                    )


     NOTICE OF CHANGE OF FIRM, ADDRESS AND CONTACT INFORMATION

         PLEASE TAKE NOTICE of the new firm name, address and contact information for the

undersigned attorneys for Oracle America, Inc.:

OLD INFORMATION:                                   NEW INFORMATION:

Amish R. Doshi, Esq.                               Amish R. Doshi, Esq.
MAGNOZZI & KYE, LLP                                DOSHI LEGAL GROUP, P.C.
23 Green Street, Suite 302                         1979 Marcus Avenue, Suite 210E
Huntington, NY 11742                               Lake Success, NY 11042
Tel: (631) 923-2858                                Tel: (516) 622-2335
Fax: (631) 923-2860                                Fax: (866) 222-0162
E-Mail: adoshi@magnozzikye.com                     E-Mail: amish@doshilegal.com


Dated: September 8, 2020                          Respectfully Submitted,
       Lake Success, New York
                                                  By:            /s/ Amish R. Doshi
                                                          Amish R. Doshi, Esq.
                                                  DOSHI LEGAL GROUP, P.C.
                                                  1979 Marcus Avenue, Suite 210E
                                                  Lake Success, NY 11042
                                                  Tel: (516) 622-2335
                                                  Fax: (866) 222-0162

                                                  Attorneys for Oracle America, Inc.
              Case 10-11255-CSS         Doc 4488     Filed 09/08/20     Page 2 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                    )
In re:                              )                Chapter 11
                                    )
                                    )                Case No. 10-11255 (CSS)
SS BODY ARMOR I , INC. (F/K/A POINT )
BLANKS SOLUTIONS, INC.), et al.,    )                Jointly Administered
                                    )
                       Debtors.     )
                                    )


                                 CERTIFICATE OF SERVICE

         I, Amish R. Doshi, hereby certify that on September 8, 2020, I served a copy of Notice of

Change of Firm, Address and Contact Information on the below party via regular mail.

SS BODY ARMOR I, INC.
c/o Epiq Bankruptcy Solutions, LLC
FDR Station, P.O. Box 5069
New York, NY 10150-5069

In addition, the parties entitled to receive notice by the Court’s CM-ECF system were sent an

email notification of such filing by the Court’s CM-ECF System.


                                      _/s/ Amish R. Doshi___________
                                      Amish R. Doshi




                                                 2
